DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,3-13, and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “ a humidifier, comprising a machine base, a water tank, a water suction pump, and a water inlet pipe, wherein the machine base is located on the water tank, and comprises an atomization water reservoir, a water feed base, a control base, an atomization air channel and an atomizer disposed inside; the water feed base comprises a water feed opening at top and a first outflow opening at bottom, and the first outflow opening is in communication with the water tank; the atomization water reservoir is provided with a water inlet so that water in the water tank enters the atomization water reservoir through the water inlet pipe under the action of the water suction pump; and the atomizer is in communication with the atomization water reservoir via an atomization opening, the atomization opening is disposed at the atomization water reservoir, water vapor generated by the atomizer enters the atomization air channel and flows to outside along the atomization air channel”.  Japanese reference(2009-180403) in figure 1 teaches a humidifier including a lower mounted water tank(14), an extraction pump(15) for pumping water from the water tank through a pipe(150) to an upper water tank(16), a plurality of drip holes(160) for water flow over a curtain(2) and to the lower water tank, and a fan(10) for drawing airflow over 
 However Japanese references and Tsai does not teach or suggest a humidifier, comprising a machine base, a water tank, a water suction pump, and a water inlet pipe, wherein the machine base is located on the water tank, and comprises an atomization water reservoir, a water feed base, a control base, an atomization air channel and an atomizer disposed inside; the water feed base comprises a water feed opening at top and a first outflow opening at bottom, and the first outflow opening is in communication with the water tank; the atomization water reservoir is provided with a water inlet so that water in the water tank enters the atomization water reservoir through the water inlet pipe under the action of the water suction pump; and the atomizer is in communication with the atomization water reservoir via an atomization opening, the atomization opening is disposed at the atomization water reservoir, water vapor generated by the atomizer enters the atomization air channel and flows to outside along the atomization air channel.    Claims 3-13 and 15-21 depend on claim 1 and hence are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
March 22, 2022